Citation Nr: 1000194	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-07 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from September 1964 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before a Decision Review Officer at the 
RO in December 2008 and September 2009.  Transcripts of those 
hearings have been associated with the record.


FINDING OF FACT

PTSD is manifested by nightmares, intrusive thoughts, 
avoidance, difficulty concentrating, hyper vigilance, 
irritability, impaired memory, depression, and anxiety.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in April 2007 discussed the evidence necessary 
to support a claim of entitlement to service connection.  It 
invited the Veteran to submit or identify evidence supportive 
of his claim.  The evidence of record was listed and the 
Veteran was told how VA would assist him in obtaining 
evidence supportive of his claim.  This letter also discussed 
the manner in which VA determines disability ratings and 
effective dates.

The content of the notice provided to the Veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

The Board also notes that this is a case in which the Veteran 
is challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied. 

With respect to VA's duty to assist, relevant treatment 
records were obtained.  Records were also obtained from the 
Social Security Administration.  VA examinations were carried 
out, and the Board finds that they were adequate in that they 
were conducted by neutral, skilled providers who reviewed the 
record, interviewed the Veteran, and performed appropriate 
examinations prior to providing their conclusions.  The 
Veteran testified before a Decision Review Officer at the RO.  
He has not identified any additional evidence or information 
which could be obtained to substantiate his claim.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment. 38 U.S.C.A. § 1155.  A proper rating of the 
Veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, it finds that the disability has not 
significantly changed and that a uniform rating is 
appropriate.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008), a 100 percent evaluation is provided for 
PTSD where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2008).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A VA mental health note dated in January 2007 notes the 
Veteran's report of nightmares, intrusive thoughts, feelings 
of detachment, avoidance, difficulty concentrating, 
exaggerated startle response, hyper vigilance, and 
irritability.  The Veteran indicated that he had some contact 
with  fellow Marines since the Vietnam War, and that he 
attended a reunion every year.  The provider noted that there 
was some suicidal ideation.  He also noted that the Veteran 
had been a police officer for 29 years and that he was 
currently a police chief.  

A February 2007 psychotherapy progress note indicates that 
the Veteran's mood was anxious and his affect constricted.  
There was no evidence of any formal thought disorder, and no 
indication of delusions, hallucinations, or psychotic 
symptoms.  There was no evidence of any obsessions, 
compulsions, or phobias.  The Veteran reported nightmares 
that woke him a few times per night.  He also reported 
intrusive thoughts, feelings of detachment, irritability, 
hypervigilance, and an exaggerated startle response; he noted 
that the conflict in Iraq made his symptoms worse.  

On comprehensive psychiatric evaluation in February 2007, the 
Veteran's history was reviewed.  He reported that he had been 
married three times and that he had four children.  He noted 
that he was divorced from his third wife in around 1995.  He 
stated that he began to work as a police officer in 1978 and 
had continued in that profession for nearly 29 years.  On 
mental status examination, the Veteran was appropriately 
dressed with good hygiene.  He was oriented and his memory 
was intact.  Concentration was within normal limits, as was 
attention.  Thought content was unremarkable, and there was 
no evidence of any formal thought disorder.  Speech was of 
normal rhythm, rate, and amplitude.  The Veteran denied 
hallucinations and delusions.  Intellect was estimated as 
average.  Judgment and insight were good.  The Veteran's mood 
was dysphoric and anxious, with some irritability noted.  His 
affect was appropriate to context but constricted.  Regarding 
vegetative symptoms, the examiner noted disturbed and 
restless sleep, nightmares, and frequent awakenings.  The 
Veteran estimated that he got about four hours of sleep per 
night.  The diagnosis was PTSD.  The provider estimated the 
Veteran's GAF score as 61-62, noting that he was still able 
to function and perform all duties because he had developed 
coping skills to deal with the effects of PTSD.  He concluded 
that the Veteran's already existing coping skills could be 
broadened and strengthened with some therapeutic support.  

On VA examination in May 2007, the Veteran's history was 
reviewed.  He reported that over the previous year, he had 
experienced symptoms of depression, anxiety and PTSD.  He 
endorsed nightmares, flashbacks, and intrusive thoughts since 
1970, but stated that the symptoms were getting worse.  He 
noted that he had daily nightmares and flashbacks.  He stated 
that he had begun to have crying spells, and that he did not 
interact with people or socialize.  He endorsed suicidal 
thoughts but stated that he did not want to act on them.  He 
indicated that he avoided high and closed places, as well as 
crowds.  He noted that he was claustrophobic.  He reported 
that he constantly heard engine and rocket sounds and stated 
that he saw the bodies of dead people.  He denied remissions 
from his symptoms.  He indicated that he had worked as a 
police officer in a small town for 29 years, and that there 
were rare occasions when he had to deal with crowds.  With 
respect to family relationships, the Veteran reported having 
been married three times and that he had four children.  He 
denied having any friends and that he could not socialize.  
He stated that he no longer enjoyed golf, sports, fishing, or 
hunting.  He admitted to drinking alcohol socially but denied 
abuse.  On mental status examination, the Veteran was 
oriented.  He was dressed appropriately and had good hygiene.  
He had crying spells throughout the interview.  There was no 
impairment of thought process or communication, but the 
Veteran was noted to have a couple of incidents of thought 
blocking and he did lose track of the conversation at times.  
The Veteran reported that he had difficulty with his memory, 
noting that he had difficulty keeping track of things.  He 
denied obsessive or ritualistic behavior.  His speech was of 
normal rate and volume.  He endorsed panic attacks a couple 
of times per week.  He noted that he was depressed most of 
the time and also endorsed symptoms of anxiety.  The 
diagnosis was PTSD.  The examiner concluded that PTSD 
resulted in deficiencies in most areas of the Veteran's 
relationships, judgment, thinking, and mood, and that the 
symptoms required pharmacological treatment.  He assessed the 
Veteran's Global Assessment of Functioning as 50.  The 
Veteran was encouraged to seek counseling.  

A May 2007 letter from the Veteran's ex-wife indicates that 
the Veteran had trouble with his temper and that she was 
sometimes afraid of him.  

An October 2007 VA treatment record indicates the Veteran's 
report of worsening symptoms.  However, he noted that he was 
able to handle those times better and realized that his 
depression would decrease.  He indicated that it was 
difficult to concentrate at work, and that he had overlooked 
things due to intrusive thoughts and flashback-like 
experiences.  He stated that he had no patience and that when 
he retired, he would prefer to live away from others.  He 
endorsed nightmares.

In January 2008 the Veteran reported that his symptoms had 
undergone little change.  He stated that he had been more 
depressed than usual.  

In April 2008 a VA provider noted that the Veteran's mood was 
anxious and angry and that his affect was constricted.  There 
was no evidence of any formal thought disorder and no 
evidence of delusions, hallucinations, or psychotic symptoms.  
There was no evidence of obsessive or compulsive behavior.  

In July 2008 the Veteran reported frequent suicidal thoughts.  
He stated that he had to quit his job due to a medical 
condition, and that he was willing to start medications.  He 
related that since he quit work he had gotten rid of all of 
the guns in his house.

An additional VA examination was carried out in September 
2008.  The Veteran's history was reviewed.  The examiner 
noted that the Veteran underwent placement of coronary artery 
stents in May 2008 and cardiac catheterization in June 2008.  
The Veteran reported dreams of his Vietnam experiences and 
noted that he sometimes heard things that reminded him of 
Vietnam.  He denied periods of remission since his return 
from Vietnam in 1968; however, the examiner noted that he was 
able to  maintain employment as a police officer for 30 
years.  The Veteran reported problems with his temper and 
irritability, noting that he drank every day unless he had 
someplace to go.  The examiner noted the Veteran's report of 
daily panic attacks, and that he viewed his home as his 
bunker.  He also noted that sounds would cause an increase in 
heart rate, chest pressure, and diaphoresis.  The Veteran 
indicated that loud noises could set off anxiety attacks, but 
that such attacks were also set off by pressure situations.  
The Veteran reported that he stopped working as the chief of 
police in June 2008, and noted that he had difficulty 
interacting with people during his tenure.  He stated that he 
was told to stop working following his heart attack in May 
2008.  With respect to social relationships, the Veteran 
reported that he had been married three times and that his 
temper and heavy drinking caused problems in his marriages.  
The examiner noted that the Veteran had four children and 
that he that his two older daughters checked in on him and 
kept in regular contact.  The Veteran indicated that he had 
regular contact with his children and grandchildren.  He 
stated that he had two close friends that he visited on a 
frequent basis.  He related that he had lost interest in many 
of his former hobbies, including college football, hunting 
and fishing.  He reported difficulty falling asleep at night 
and that he had dreams every night.  With respect to 
psychosocial functioning, the examiner noted that the Veteran 
was able to maintain 30 years of employment but that the 
flexibility of his hours made it possible to maintain 
employment despite difficulty with impaired sleep, anger, and 
overuse of alcohol.  He noted that the Veteran's role in the 
lives of his children appeared to be minimal and that it had 
decreased in frequency.  

On mental status examination, the Veteran entered the 
examination room hesitantly.  He maintained fleeting eye 
contact.  He did not demonstrate any inappropriate behaviors 
during the session, but he was quite vigilant in approaching 
the room.  There were no abnormalities of speech and the 
Veteran spoke with normal rate and volume.  He denied frank 
hallucinations, but did describe instances when he thought he 
saw things; he likewise denied frank delusions, but made 
statements that suggested paranoia.  He was oriented.  He 
experienced some difficulty with short term memory and 
significant difficulty completing serial sevens.  His ability 
to perform abstractions was fair to poor.  His judgment was 
fair, and the examiner noted that when he attempted to enlist 
the Veteran's years of training and experience as a police 
officer in responding to questions about what he would do in 
certain situations, his insight remained impaired.  With 
respect to his mood, the Veteran reported depression.  He 
endorsed difficulty falling asleep, and noted that it was 
minimally helped by medications.  There was some minimal 
presentation of psychomotor retardation, and the Veteran 
reported feelings of low energy.  He reported feelings of low 
self worth.  He demonstrated some difficulty with 
concentration and attention.  His affect was flattened.  He 
indicated that he had experienced some difficulty controlling 
his impulses and that on more than one occasion, he had 
struck people.  He stated that he was a rather irritable and 
jumpy individual.  The diagnosis was PTSD, moderate to 
severe.  The Veteran's GAF score was 51.

The examiner noted that the Veteran had been grated a medical 
retirement due to a myocardial infarction and five coronary 
stents.  He noted that the Veteran did maintain employment as 
a police officer and the chief of police for 30 years in a 
small rural community.  He indicated that there were problems 
with social and work adjustment.  He also indicated that the 
Veteran had minimal enjoyment with his grandchildren, and 
that it appeared that a significant portion of his activities 
revolved around the use of alcohol.  He noted that while PTSD 
had impaired the Veteran's work adjustment, he was able to 
secure work in a one-policeman department for a number of 
years and with the increase in size of the department and his 
seniority, he was able to accommodate his psychosocial 
function problems around his work schedule.  He concluded 
that the Veteran's prognosis for improvement was quite 
guarded.  He also concluded that PTSD had resulted in 
deficiencies in work, family relations, judgment, thinking, 
and mood.  

An October 2008 VA treatment record indicates a 
psychologist's statement that the Veteran should be seen as 
unemployable due to his medical and psychological problems.  

In November 2008 the Veteran reported that he could manage 
his symptoms better since he stopped working.  

A November 2008 disability determination from the Social 
Security Administration (SSA) indicates that the Veteran was 
disabled with a primary diagnosis of ischemic heart disease 
and a secondary diagnosis of anxiety related disorders.

A VA treatment record dated in July 2009 indicates the 
Veteran's report of drinking every time that he could.  
Another July 2009 record reflects a Global Assessment of 
Functioning score of 50.  

In an August 2009 letter, the Veteran's private physician 
stated that prior to the Veteran's heart problems, he had 
advised the Veteran that he should resign as the town marshal 
due to trouble with his PTSD symptoms.  

In September 2009, a former colleague wrote that in the 
previous few years, the Veteran had seemed almost obsessed 
with looking back to his time in Vietnam.  He indicated that 
he felt that the Veteran was not capable of performing the 
job to his own standards.  

An undated letter from a former police employee indicated 
that the Veteran's symptoms began to affect his performance.  

Careful review of the record has led the Board to conclude 
that an evaluation in excess of 70 percent for PTSD is not 
warranted.  In this regard, the Board notes the Veteran's 
report of sleep disturbance, flashbacks, nightmares, 
intrusive thoughts, startle response, avoidance, 
irritability, and social isolation.  There is evidence that 
the Veteran's PTSD has negatively impacted his social and 
occupational functioning.  However, the greater weight of 
evidence is against finding that there is total social and 
occupational impairment. The Veteran's thought processes are 
not grossly impaired. He does not engage in grossly 
inappropriate behavior.  There is no indication of formal 
thought disorder.  The Veteran does not currently impairment 
of reality testing or communication, nor is there evidence of 
total occupational and social impairment characterized by 
gross impairment in thought processes or communication, 
delusions or hallucinations, inability to perform activities 
of daily living, disorientation, or profound memory loss.  He 
is oriented, and while he has endorsed suicidal ideation, he 
has denied intent to harm himself.  At worst, the Veteran's 
GAF score has been assessed as 50, indicating serious 
impairment in social and occupational functioning.  VA 
examiners, while commenting on the severity of the Veteran's 
symptoms, have also pointed out that despite his symptoms, he 
was able to maintain employment as a police officer for just 
short of 30 years.  

In sum, record does not establish that the Veteran suffers 
from totally incapacitating symptoms or that there is total 
occupational and social impairment.  Accordingly, the Board 
finds that the appropriate rating for the Veteran's PTSD is 
70 percent.

The Board notes that the Veteran is competent to report that 
his PTSD is worse than evaluated; however, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 70 percent not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected PTSD has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  As noted, the Veteran is rated as 70 percent 
disabled, which contemplates PTSD of such severity as to 
result in deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.  This is 
precisely the degree of impairment present as described by 
the competent VA examiners.  As noted, those VA examiners, 
while commenting on the severity of the Veteran's symptoms, 
have also pointed out that despite his symptoms, he was able 
to maintain employment as a police officer for just short of 
30 years.  In essence, while the Veteran is shown very 
severely disabled both socially and occupationally, this is 
specifically contemplated by his currently assigned rating.  
However, his disability has not been shown to be manifested 
by a disability picture that is unusual or outside the norm 
so as to warrant extraschedular consideration.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD 
is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


